DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 1-11 are pending in the application.

Claim Rejections - 35 USC § 112
3. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. Claims 1, 3-4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 3 and 10, the term - - - and a derivative group - - - after each of carbazole group, diphenylamine group, phenoxazine group and acridine group is vague and indefinite since its actual intent is not clear. The applicants are suggested to delete - -and a - - - and insert - - or its - - - after each of carbazole group, diphenylamine group, phenoxazine group and acridine group.
In claim 4, the term - - - and derivatives thereof - - - after each of carbazole, diphenylamine, phenoxazine and acridine is vague and indefinite since its actual intent delete - -and - - - and insert - - or its - - - after each of carbazole, diphenylamine, phenoxazine and acridine.

Allowable Subject Matter
6. Claims 2, 5-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The instant compounds of formula (A) are allowable over the prior art since they are neither disclosed nor obvious over the prior art. In the art, Luo (CN 110590790 A) discloses compounds on pages 2, 9 and 10 which are closely related to the instant compounds. However, the compounds of Luo differ from the instant compounds in having unsubstituted phenyl ring instead of tetra-substituted phenyl group attached to the R group and furthermore, this reference does not constitute a prior art reference since it was published (Dec. 20, 2019) much later than the effective filing date (Aug. 13, 2019) of the instant application.

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                  /CHARANJIT AULAKH/                                  Primary Examiner, Art Unit 1625